16-1497
     Lara-Guzman v. Sessions
                                                                                         BIA
                                                                                  Verrillo, IJ
                                                                            A206 629 812/813
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   5th day of February, two thousand eighteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            BARRINGTON D. PARKER,
 9            REENA RAGGI,
10                 Circuit Judges.
11   _____________________________________
12
13   ANGELA SUYAPA LARA-GUZMAN, LINNY
14   SOHELE RODRIGUEZ-LARA,
15            Petitioners,
16
17                    v.                                             16-1497
18                                                                   NAC
19   JEFFERSON B. SESSIONS III, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONERS:                     Robert C. Ross, West Haven, CT.
25
26   FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
27                                        Attorney General; Jesse M. Bless,
28                                        Senior Litigation Counsel; Barbara
29                                        J. Leen, Trial Attorney, Office of
1                               Immigration Litigation, United
2                               States Department of Justice,
3                               Washington, DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9        Petitioners Angela Suyapa Lara-Guzman and her daughter,

10   Linny Sohele Rodriguez-Lara, natives and citizens of Honduras,

11   seek review of an April 12, 2016, decision of the BIA affirming

12   an August 24, 2015, decision of Immigration Judge (“IJ”) Philip

13   Verrillo denying asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).    In re Angela

15   Suyapa Lara-Guzman, Linny Sohele Rodriguez-Lara, Nos. A206 629

16   812/813 (B.I.A. Apr. 12, 2016), aff’g Nos. A206 629 812/13

17   (Immig. Ct. Hartford Aug. 24, 2015).   We assume the parties’

18   familiarity with the underlying facts and procedural history

19   in this case.

20       Under the circumstances of this case, we have reviewed both

21   the IJ’s and the BIA’s opinions “for the sake of completeness.”

22   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

23   2006).    The applicable standards of review are well

24   established.    See 8 U.S.C. § 1252(b)(4)(B); see also Chuilu

                                    2
1    Liu v. Holder, 575 F.3d 193, 196 (2d Cir. 2009).     The agency

2    did not err in concluding that Lara-Guzman failed to satisfy

3    her burden of proof as to her claim that the father of her

4    children abused her for years in Honduras and that police did

5    not protect her.

6        “The testimony of the applicant may be sufficient to

7    sustain the applicant’s burden without corroboration, but only

8    if the applicant satisfies the trier of fact that the

9    applicant’s testimony is credible, is persuasive, and refers

10   to specific facts sufficient to demonstrate that the applicant

11   is a refugee. Where the trier of fact determines that the

12   applicant should provide evidence that corroborates otherwise

13   credible testimony, such evidence must be provided unless the

14   applicant does not have the evidence and cannot reasonably

15   obtain the evidence.”   8 U.S.C. § 1158(b)(1)(B)(ii); see also

16   Chuilu Liu, 575 F.3d at 196–97. In this case, it was reasonable

17   for the agency to require Lara-Guzman to corroborate her

18   testimony: Lara-Guzman’s abuser is not listed as the father of

19   her children on their birth certificates and her vacillating

20   testimony on the matter did not resolve the issue; and she

21   admitted she does not know why she fears returning to Honduras

22   after her abuser’s death.   See Majidi v. Gonzales, 430 F.3d 77,

                                    3
1    80 (2d Cir. 2005) (“A petitioner must do more than offer a

2    plausible explanation for his inconsistent statements to secure

3    relief; he must demonstrate that a reasonable fact-finder would

4    be compelled to credit his testimony.” (internal quotation

5    marks, citation, and emphasis omitted)).

6        The agency identified the missing evidence and gave

7    Lara-Guzman the opportunity to obtain it.   Lara-Guzman did not

8    attempt to obtain her medical records even after she learned

9    that the medical clinic would not release them to her

10   grandmother.   See Chuilu Liu, 575 F.3d at 197–98 (“[W]e review

11   with substantial deference an IJ’s determination that

12   corroborating evidence was reasonably available to the

13   applicant . . . . [who] bears the ultimate burden of introducing

14   such evidence without prompting from the IJ.”).     Lara-Guzman

15   did not ask for statements from her cousins, brothers, or

16   classmates, all of whom she said had witnessed or knew of her

17   abuse.   See id.   Lara-Guzman’s mother did not provide a

18   corroborating statement; Lara-Guzman believes that her mother

19   is upset about the abuse Lara-Guzman suffered.     Furthermore,

20   Lara-Guzman did not submit a threatening Facebook message she

21   purportedly received from her abuser’s friend.   She claimed to

22   have deleted the message while saving the picture of her

                                    4
1    abuser’s dead body that accompanied it.     The IJ was not

2    compelled to credit a digital forensics consultant’s statement

3    that it was unlikely the message could be retrieved from the

4    archives of Lara-Guzman’s Facebook account; the consultant did

5    not examine that account or Lara-Guzman’s phone.

6        The IJ also did not err in giving diminished weight to a

7    domestic violence complaint and protective order Lara-Guzman

8    submitted: she submitted only photocopies and she could not

9    recall if she had filed any other complaints with police.    See

10   Immigr. Ct. Prac. Manual § 3.3(d)(iii) (requiring the alien to

11   make originals available); see also Xiao Ji Chen v. U.S. Dep’t

12   of Justice, 471 F.3d 315, 341-42 (2d Cir. 2006) (holding that

13   determination of the weight of evidence is largely a matter of

14   agency discretion).

15       Accordingly, the agency did not err in concluding that

16   Lara-Guzman failed to satisfy her burden of demonstrating past

17   persecution or a well-founded fear of future persecution.    See

18   8 U.S.C. § 1158(b)(1)(B)(ii); Chuilu Liu, 575 F.3d at 196-98.

19   That finding is dispositive of asylum, withholding of removal,

20   and CAT relief because all three forms of relief are based on

21   the same factual predicate.   See Paul v. Gonzales, 444 F.3d 148,



                                     5
1    156-57 (2d Cir. 2006).*    We do not consider the agency’s

2    alternative basis for denying relief—its determination that

3    Lara-Guzman’s claimed fear of future persecution was

4    speculative.    See INS v. Bagamasbad, 429 U.S. 24, 25 (1976)

5    (“As a general rule courts and agencies are not required to make

6    findings on issues the decision of which is unnecessary to the

7    results they reach.”).

8        Because Lara-Guzman did not establish past persecution,

9    she is ineligible for humanitarian asylum.    See 8 C.F.R.

10   § 1208.13(b)(1)(iii); see also Kone v. Holder, 596 F.3d 141,

11   146 (2d Cir. 2010) (recognizing that humanitarian asylum “is

12   reserved for persecuted aliens whose persecution was

13   particularly severe or who may suffer ‘other serious harm’ if

14   removed”).

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, any stay of removal

17   that the Court previously granted in this petition is VACATED,

18   and any pending motion for a stay of removal in this petition

19   is DISMISSED as moot.    Any pending request for oral argument


     * The IJ denied CAT relief based on Lara-Guzman’s failure to
     satisfy the lower burden for asylum with adequate corroborating
     evidence. Therefore, contrary to the Government’s contention,
     Lara-Guzman’s challenge to the IJ’s lack of corroboration
     finding necessarily challenges the denial of CAT relief.
                                    6
1   in this petition is DENIED in accordance with Federal Rule of

2   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

3   34.1(b).

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk




                                  7